By the Court:
The Court below found that the respondent received a majority of the votes cast for the office of Coroner, and was, therefore, elected. There was some evidence tending to show that some of the packages of ballots had been opened and changed to some extent after they were received by the County-Clerk. It also appeared that the ballots from one of the precincts were not sealed up as required by law. In view of these facts we cannot say that the Court erred in its finding.
Judgment affirmed.